Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claims 1 and 17) or system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 17 recite matching users to service providers and granting/denying access to private information.  The limitations of receiving data; storing data; receiving requests, communications, and queries; responding to requests (including acceptance and indications); providing authorization for access to personal information; and transmitting/sending data (including through the above-mentioned communications), as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) related to matching consumers with service providers and communications therebetween. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial or legal interactions which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a server, processor, and/or user device to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  It is also noted that the recitations of “real estate services”, “real estate for purchase”, “realtor” (or other related see MPEP 2106.05; 2106.05(h))
Claims 2, 6, 7, 10, 14 ,and 15 recite elements that also appear in Claim 17 and are therefore covered by the above analysis and rejection applied to the independent claims.  Therefore, Claims 2, 6, 7, 10, 14 ,and 15  are ineligible.
Claims 3-5, 11-13, and 18 recite further elements related to additional and/or specific types of identifications data of the parent claims.  These particular types data fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3, 4, 11, 12, and 18 are ineligible.
Claims 8, 16, 19, and 20 recite further elements related to the sending/receiving of requests, providing access to information, and sending data steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan (Patent No. US 8,527,357 B1).
In regards to Claims 1 and 9, Ganesan discloses:
A method/system comprising: 
receiving, by a server, personal consumer information, (column 2, ¶ 3, buyers can register with the system and provide their personal information)
storing the personal consumer information in association with a consumer profile for the consumer; (Figure 4; column 2, ¶ 3, buyers can register with the system and provide their personal information, the registration of personal/contact information that is saved indicates a profile for the user)
receiving criteria associated with a request for real estate for services, (column 2, ¶ 4, buyers make requests for series; column 2, ¶ 2,  buyers enters parameters for the request; column 2, ¶ 5, indicates that services for which a buyer is requesting can be real estate services)
facilitating a match between the realtor profile and consumer profile; (at least column 2, ¶ 4; column 3, ¶ 2, matches between the providers and buyers is facilitated by the system)
receiving a first communication regarding the request for real estate services; (column 4 ¶ 1 (specifically, lines 37-41), messages are sent to providers regarding buyers’ request; see also column 8, ¶ 1)
	sending an anonymized version of the first communication to the realtor profile, the first communication being absent of the personal consumer information; (column 5, lines 24-29; column 8, ¶ 1; Figure 5; Figure 8; Claim 4, identities are kept anonymous (during messaging/communication) until buyer approves release of information)
receiving an indication of a trusted connection with the realtor profile; (column 3, ¶ 2; Claim 4, anonymity can be ended when approved by buyer (and/or by agreement between both), indicating that the connection is trusted) 
providing, based on receiving the indication of the trusted connection with the realtor profile, the personal consumer information to the realtor profile. (column 3, ¶ 2; Claim 4, anonymity can be ended when approved by buyer (and/or by agreement between both)
In regards to Claims 3 and 11, Ganesan discloses:
wherein the first communication is also absent of identifying information associated with a consumer device of the consumer and geolocation information associated with the consumer device. (As shown above, the reference states that anonymity is maintained for any information provided by a user (for example, “Data entered by a Buyer is not displayed to anyone other than who the Buyer selected and not shared”).  The reference does not specify any specific type of data that is or is not in anonymity.  Therefore, Examiner reads this as all information provided by a user can be anonymous, including device identification and location data (phone number, IP address, GPD data, etc.))
In regards to Claims 4 and 12, Ganesan discloses:
wherein the identifying information associated with the consumer device includes at least one of: a device type, a MAC address, an IP address, or a phone number. (Figure 4; column 2, ¶  1; column 5, lines 4-17; column 10, “How It Works” (¶ 6))
In regards to Claims 5 and 13, Ganesan discloses:
wherein the personal consumer information for the consumer profile includes at least one of: a name of a consumer associated with the consumer profile, an email address, a telephone number, or a current residential address. (Figure 4; column 2, ¶ 3, includes at least name of consumer, email address, and telephone number)
In regards to Claims 6 and 14, Ganesan discloses:
wherein the trusted connection also allows the realtor profile to view identifying information of a consumer device associated with the consumer. (column 3, ¶ 2; Claim anonymity can be ended when approved by buyer (and/or by agreement between both), indicating that the connection is trusted)
In regards to Claims 7 and 15, Ganesan discloses:
wherein the criteria include at least one of: consumer preferences, a geographical location, a price range, a number of bedrooms, or a number of bathrooms. (column 2, ¶ 4, buyers make requests for series; column 2, ¶ 2,  buyers enter parameters for the request (preferences); column 2, ¶ 5, indicates that services for which a buyer is requesting can be real estate services; Figure 4; column 2, ¶  1; column 5, lines 4-17; column 10, “How It Works” (¶ 6), buyers can also include location information in requests)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 8, 10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Sung et al. (KR 102157456 B1).
In regards to Claims 2 and 10 include elements that appear in independent Claim 17 and are therefore subject to the same analysis, considerations, and rejections applied to those elements in Claim 17 (provided below).
In regards to Claims 8 and 16, Ganesan discloses the ability to allow or deny access to consumer personal data for recommended service providers, as described above.  Ganesan does not explicitly disclose, but Sung teaches:
receiving, from a second realtor profile, a request to view the personal consumer information of the consumer profile; and denying the request from the second realtor profile to view the personal consumer information of the consumer profile. (page 5, lines 4-11, if a real estate consumer contracts with a real estate broker, the additional request for information from other brokers (“second realtor”) are denied)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ganesan so as to have included receiving, from a second realtor profile, a request to view the personal consumer information of the consumer profile; and denying the request from the second realtor profile to view the personal consumer information of the consumer profile, as taught by Sung in order to further ensure the security of personal data by not providing it to service providers who cannot use it (since the customer has already contracted with a provider and will not be employing additional services) (Sung, page 5, lines 4-16). 
In regards to Claims 17, Ganesan discloses:
A method/system comprising: 
receiving, by a server, personal consumer information, the personal consumer information including a name of a consumer; (column 2, ¶ 3, buyers can register with the system and provide their personal information, the registration of personal/contact information that is saved indicates a profile for the user, personal information includes a user name (additionally, Figure 4 indicates additional personal data inputs, including name))
storing the personal consumer information in association with a consumer profile for the consumer; (column 2, ¶ 3, buyers can register with the system and provide their personal information, the registration of personal/contact information that is saved indicates a profile for the user, personal information includes a user name (additionally, Figure 4 indicates additional personal data inputs, including name))
receiving a request including (i) a request to search for real estate for purchase, and (ii) search criteria comprising at least one of: consumer preferences, a geographical location, or a price range; (column 2, ¶ 4, buyers make requests for series; column 2, ¶ 2,  buyers enters parameters for the request (preferences); column 2, ¶ 5, indicates that services for which a buyer is requesting can be real estate services; Figure 4; column 2, ¶  1; column 5, lines 4-17; column 10, “How It Works” (¶ 6), buyers can also include location information in requests)
identifying, based on the search criteria, a realtor profile for a realtor; (column 2, ¶ 4; column 3, ¶ 2, registered service providers are matched; column 4, ¶ 1 (specifically lines 57-column 5, line 3);  column 6, lines 44-50, additional material indicating service provider scan enter data related to the services for matching to consumers (profile data))
sending a connection request comprising the realtor profile, wherein acceptance of the connection request establishes a communication channel between the realtor and users (including buyers) can initiate communication session in multiple ways, users can also respond to those initial messages (indicating acceptance of establishment of communications); column 4, ¶ 1 (specifically, lines 37-41), messages are sent to providers regarding buyers’ request; see also column 8, ¶ 1; Figure 4; column 2, ¶  1)
receiving an indication of acceptance of the connection request; (column 5, line 30-49, users (including buyers) can initiate communication session in multiple ways, users can also respond to those initial messages (indicating acceptance of establishment of communications); column 4, ¶ 1 (specifically, lines 37-41), messages are sent to providers regarding buyers’ request; see also column 8, ¶ 1; Figure 4; column 2, ¶  1)
receiving a first communication from a consumer device associated with the consumer profile regarding the request to search for real estate for purchase; (column 5, line 30-49, users (including buyers) can initiate communication session in multiple ways, users can also respond to those initial messages (indicating acceptance of establishment of communications); column 4, ¶ 1 (specifically, lines 37-41), messages are sent to providers regarding buyers’ request; see also column 8, ¶ 1; Figure 4; column 2, ¶  1)
sending the first communication to a realtor device associated with the realtor profile, the first communication being anonymous, wherein anonymous communications are absent of the personal consumer information and identifying information of the consumer device; 
anonymity can be ended when approved by buyer (and/or by agreement between both), indicating that the connection is trusted) and 
Ganesan discloses providing, based on receiving the indication of the trusted connection with the realtor profile, the personal consumer information to the realtor profile (column 3, ¶ 2; Claim 4, anonymity can be ended when approved by buyer (and/or by agreement between both)).  Ganesan does not explicitly disclose, but Sung teaches:
sending, based on receiving the indication of the trusted connection, a second communication to the realtor profile, the second communication including the personal consumer information. (page 4, line 48-page 5, line 3, a real estate broker requests the consumer information, and a response (i.e. second communication) is provided with the consumer information (if authorization has been provided))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ganesan so as to have included a second communication to the realtor profile, the second communication including the personal consumer information, as taught by Sung in order to further ensure the security of personal data by providing it to service providers who do not need it (as indicated by whether or not the information is requested) (Sung, page 4, line 48-page 5, line 3). 
In regards to Claim 8, Ganesan discloses:

In regards to Claim 19, Ganesan discloses the ability to allow or deny access to consumer personal data for recommended service providers, as described above.  Ganesan does not explicitly disclose a request from the service provider to view the personal consumer information, but Sung teaches:
receiving, from the realtor profile, a request to view the personal consumer information of the consumer profile; and providing, based on receiving the request to view the personal consumer information and based on receiving the indication of the trusted connection, the personal consumer information to the realtor profile (page 4, line 48-page 5, line 3, a real estate broker requests the consumer information, and a response (i.e. second communication) is provided with the consumer information (if authorization has been provided))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ganesan so as to have included a second communication to the realtor profile, the second communication including the personal consumer information, as taught by Sung in order to further ensure the security of personal data by providing it to service providers who do not need it (as indicated by whether or not the information is requested) (Sung, page 4, line 48-page 5, line 3). 
In regards to Claim 20, Ganesan discloses the ability to allow or deny access to consumer personal data for recommended service providers, as described above.  Ganesan does not explicitly disclose, but Sung teaches:
receiving, from a second realtor profile, a request to view the personal consumer information of the consumer profile; and denying the request from the second realtor profile to view the personal consumer information of the consumer profile. (page 5, lines 4-11, if a real estate consumer contracts with a real estate broker, the additional request for information from other brokers (“second realtor”) are denied)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Ganesan so as to have included receiving, from a second realtor profile, a request to view the personal consumer information of the consumer profile; and denying the request from the second realtor profile to view the personal consumer information of the consumer profile, as taught by Sung in order to further ensure the security of personal data by not providing it to service providers who cannot use it (since the customer has already contracted with a provider and will not be employing additional services) (Sung, page 5, lines 4-16). 

Additional Prior Art not Relied Upon
Goel et al. (Pub. No. US 2017/0004548 A1). Discloses matching of consumers to real estate services including sending links to service provider profiles (see at least [0044]).
Ingraham et al. (Pub. No. US 2001/0037280 A1). Discloses matching of consumers to real estate services including anonymous communications (see at least [0005]; Claims 1-21).
Brown et al. (Pub. No. US 2006/0106625 A1). Discloses matching of consumers to real estate services including anonymous communications (see at least Abstract; [0022]; [0038]; Claims 5-22).
Gibbon et al. (Pub. No. US 2020/0258171 A1). Discloses matching of consumers to real estate services including consumer and provider profiles (see at least Abstract; [0020]-[0022]; [0042]; Claim 1).

 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        March 18, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629